DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horie (JP09-300914; machine translation relied upon).
Regarding claim 1, Horie teaches a tire comprising a tread portion, the tread portion includes a pair of shoulder main grooves 2, a crown region 1A defined between the shoulder main grooves, and a pair of shoulder regions 1B arranged on both outer sides of the pair of the shoulder main grooves, and a groove area ratio of the center part is 25-35% (resulting in a land ratio of 65-75%) and a groove area ratio of the shoulder parts is 36-45% (resulting in a land ratio of 55-64%), therefore the land ratio of the crown region is larger than that of the shoulder region (machine translation at pages 2-4; claim 2; figure 1). It would have been obvious to one of ordinary skill in the art to use a land ratio of 50-70% for the crown region and the shoulder region because Horie teaches overlapping ranges for these parameters (see Horie machine translation at page 2, paragraph 3, page 4, paragraphs 4 and 6 and claim 2).
Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2018/0009267) in view of Horie (JP09-300914; machine translation relied upon).

    PNG
    media_image1.png
    681
    886
    media_image1.png
    Greyscale

Regarding claim 1, Takahashi teaches a tire comprising a tread portion, the tread portion includes a pair of shoulder main grooves 33, a crown region defined between the shoulder main grooves, and a pair of shoulder regions arranged on both outer sides of the pair of the shoulder main grooves (paragraphs [0023]-[0026]; figure 2. Takahashi does not specifically disclose the land ratios of the crown and shoulder regions. Horie teaches a groove area ratio of the center part is 25-35% (resulting in a land ratio of 65-75%) and a groove area ratio of the shoulder parts is 36-45% (resulting in a land ratio of 55-64%), therefore the land ratio of the crown region is larger than that of the shoulder region (machine translation at pages 2-4; claim 2; figure 1). It would have been obvious to one of ordinary skill in the art to use a land ratio of 50-70% for the crown region and the shoulder region as taught by Horie in the tire of Takahashi in order to improve the steering stability for on-road driving as well as to secure off-road driving performance (see Horie machine translation at page 2, paragraphs 3-4).
Regarding claims 2-4, 9-11 and 17-20, the subject matter described in those claims would have been obvious in view of the shape, size and arrangement of the blocks and grooves in central portion of Takahashi's tread (see annotated figure 2 above).
Regarding claim 12, it would have been obvious to provide each of the first and second sub grooves with the claimed steeply inclined portion and gently inclined portion since Takahashi teaches that the first and second grooves are zigzag (see annotated figure above) and official notice is taken that it is well-known/conventional to provide a zigzag transverse groove having three segments wherein the first and third are inclined at an angle and the middle segment is inclined at a different angle.
Claims 5-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Horie as applied to claim 3 above, and further in view of Kuramochi (US Pat. No. 5,957,180).
Regarding claim 5, Takahashi teaches that the sub grooves include a third sub groove connecting the first sub groove and the second sub groove (see annotated figure 2 above) but does not specifically disclose that at least one of the groove walls of the third groove is bent in a stepwise manner. Kuramochi teaches providing one or more step-shaped portions in one or more land portions of a tire (column 1, lines 32-36; figures 1-2 and 4). It would have been obvious to one of ordinary skill in the art to use a step portion as taught by Kuramochi on at least one of the groove walls of the third groove of the tire of Takahashi (combined) in order to improve braking/driving performance and turning performance on the snow road and the dirt road without spoiling the dry performance (see Kuramochi at column 2, lines 4-11).
Regarding claims 6, 8 and 15, the subject matter described in those claims would have been obvious in view of the shape, size and arrangement of the blocks and grooves in central portion of Takahashi's tread (see annotated figure 2 above).
Regarding claims 7 and 16, it would have been obvious to provide the grooves with the claimed groove widths since official notice is taken that it well-known/conventional in the tire tread art to increase the width of grooves toward the equatorial plane to improve wet performance.
Regarding claim 14, Takahashi teaches that the step portions can be formed as not less than three stages (column 4, liens 25-28).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest, in addition to the other claimed limitations, that an angle of the third sub groove with respect to the axial direction is 10 to 20 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 16, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 18, 2022